Exhibit 10.3

SEPARATION AGREEMENT

This Separation Agreement (the “Agreement”) is by and between John F. North, III
(the “Executive”) and Avis Budget Group, Inc., a Delaware Corporation (the
“Company”).

WHEREAS, the Executive and the Company are party to that certain Letter
Agreement dated August 15, 2019 (the “Severance Agreement”); and

WHEREAS, the Executive will transition from his position as Executive Vice
President and Chief Financial Officer of the Company effective August 24, 2020
(the “Transition Date”) and will continue to be employed by the Company until
January 1, 2021 (the “Separation Date”);

NOW, THEREFORE, for the promises and covenants set forth herein and for such
other good and valuable consideration, the receipt of which is hereby
acknowledged, the Executive and the Company enter into this Agreement on the
following terms and conditions:

1.    Transition; Separation. The Executive will continue to be employed as
Executive Vice President and Chief Financial Officer from the date hereof
through the Transition Date. Following the Transition Date, the Executive will
continue to be employed by the Company as an Adviser to the Chief Financial
Officer through the Separation Date (unless earlier terminated by the Company
for “Cause” as defined in the Severance Agreement or by the Executive).
Effective as of the Transition Date, the Executive will resign (and will be
deemed to have resigned without any further action by the Executive) from his
position of Executive Vice President and Chief Financial Officer of the Company,
and effective as of the Separation Date, the Executive will resign (and will be
deemed to have resigned without any further action by the Executive) from all of
the Executive’s positions with the Company and its affiliates (and as a
fiduciary of any benefit plan of the Company and its affiliates). The Executive
shall execute such additional documents as requested by the Company to evidence
the foregoing.

2.    Accrued obligations; Survival of Rights and Obligations.

(a)    Accrued Obligations. Within ten (10) business days following the
Separation Date (or such earlier time as may be required by applicable law), the
Company shall pay the Executive any base salary earned but unpaid through the
Separation Date, plus any unreimbursed business expenses entitled to
reimbursement, all in accordance with the Company’s policies. For the avoidance
of doubt, no amounts shall be paid to the Executive under the 2020 annual
incentive program.

(b)    Severance. Provided that the Second Release Effective Date occurs, and
subject to the Executive’s compliance with the terms and conditions of this
Agreement, the Company agrees to pay to Executive, on the fifteenth (15th) day
following the Second Release Effective Date, a lump-sum amount equal to
$2,500,000. Payment will be made by direct deposit into the same bank account
that the Executive’s salary has been paid into while he was employed with the
Company.

 

1



--------------------------------------------------------------------------------

(c)    Equity Incentive Awards. Provided that the Second Release Effective Date
occurs, and subject to the Executive’s compliance with the terms and conditions
of this Agreement, all outstanding unvested stock-based awards granted to the
Executive that, in each case, are scheduled to vest in accordance with their
original vesting schedule by the two (2)-year anniversary of the Separation Date
will immediately vest in full as of the Separation Date; provided that any such
awards that vest based on the achievement of specified objective performance
goals will not vest in full, but will remain outstanding and become vested or be
forfeited at such time(s) as provided in accordance with the terms and
conditions of the applicable award agreement based on actual achievement of the
performance goals applicable for purposes of vesting such awards. Any other
outstanding unvested stock-based awards granted to the Executive shall be
canceled as of the Separation Date. For the avoidance of doubt, solely the
following outstanding stock-based awards shall be subject to vesting under this
provision as set forth below:

Immediate Vesting Following Separation Date

 

Original Grant Date

  

Scheduled Vesting Date

 

Total RSUs

       4/17/19   

14,116 on 4/17/21

14,117 on 4/17/22

    28,233      4/17/19   

7,058 on 4/17/21

7,058 on 4/17/22

    14,116      8/7/19    8/7/21     32,041      3/9/20   

12,644 on 3/9/21

12,644 on 3/9/22

    25,288     

Awards to Remain Outstanding And Vest/Forfeit Based on Achievement of
Performance

 

Original Grant Date

  

Scheduled Vesting Date

 

PSUs

       4/17/19    4/17/22     21,174     

(d)    Payments due to the Executive under this Section 2 shall be in lieu of
any other severance benefits otherwise payable to the Executive under the
Employment Agreement or any severance plan or policy of the Company or its
affiliates.

3.    Continuation of Health Benefits and Perquisites.

(a)    Provided that the Second Release Effective Date occurs, and subject to
the Executive’s compliance with the terms and conditions of this Agreement, for
a period of two years following the Separation Date (the “Continuation Period”),
the Executive shall be entitled to continued access to company car usage and
financial planning in accordance with Company policy.

(b)    Executive shall remain eligible to continue to participate in
Company-sponsored health, vision and dental plans (as they may be modified from
time to time with respect to all senior executive officers) for the Continuation
Period or until the Executive becomes eligible for comparable coverage under the
medical plans of a subsequent employer, if earlier (the “Continuation of Health
Benefits Period”). The Executive shall be required to make

 

2



--------------------------------------------------------------------------------

contributions for health plan participation during the Continuation of Health
Benefits Period that are substantially equal to the contributions required of
active employed executives of the Company. If Executive is not permitted to be
covered under the Company’s plans for the entire Continuation of Health Benefits
Period, the Company will be permitted to alter the manner in which health
benefits are provided to the Executive pursuant to this Section 3; provided the
after-tax cost to the Executive of such benefits shall not be greater than the
cost applicable to active employed executives of the Company.

(c)    Outplacement services offered to other salaried employees who are
terminated by the Company shall be made available to the Executive, upon
request, for a period of up to one year following the Separation Date on a basis
no less favorable than as provided to any other similarly situated executive of
the Company; it being understood that any type of coaching will not be covered
by this provision.

4.    No Other Compensation. The Executive acknowledges and agrees that the
payments provided pursuant to this Agreement are in full discharge of any and
all liabilities and obligations of the Company and its affiliates to the
Executive, monetarily or with respect to employee benefits or otherwise,
including, but not limited to, any and all obligations arising under the
Employment Agreement, any alleged written or oral employment agreement, policy,
plan or procedure of the Company and its affiliates and/or any alleged
understanding or arrangement between the Executive and the Company.

5.    Release.

(a)    In consideration for the payment and benefits to be provided to the
Executive pursuant to this Agreement, the Executive, for the Executive and for
the Executive’s heirs, executors, administrators, trustees, legal
representatives and assigns, forever release and discharge the Company and its
past, present and future parent entities, subsidiaries, divisions, affiliates
and related entities, successors and assigns, assets, employee benefit plans or
funds, and any of its or their respective past, present and/or future directors,
managers, officers, fiduciaries, attorneys, agents, trustees, administrators,
employees and assigns, whether acting on behalf of the Company and its
affiliates or in their individual capacities (collectively, the “Released
Parties”) to the extent provided below.

(b)    Except as provided in Sections 5(d) and 5(e) below and except for the
provisions of the Employment Agreement which expressly survive the termination
of the Executive’s employment with the Company, the Executive knowingly and
voluntarily (for himself, his heirs, executors, administrators, trustees, legal
representatives and assigns) releases and forever discharges the Company and the
other Released Parties from any and all claims, suits, controversies, actions,
causes of action, cross-claims, counter-claims, demands, debts, compensatory
damages, liquidated damages, punitive or exemplary damages, other damages,
claims for costs and attorneys’ fees, or liabilities of any nature whatsoever in
law and in equity, both past and present (through the date that this Agreement
becomes effective and enforceable) and whether known or unknown, suspected, or
claimed against the Company or any of the Released Parties which the Executive,
his spouse, or any of his heirs, executors, administrators, trustees, legal
representatives or assigns, may have, (i) from the beginning of time through the

 

3



--------------------------------------------------------------------------------

date upon which the Executive signs this Agreement and/or re-executes this
Agreement (as applicable), (ii) which arise out of or are connected with his
employment with the Company through the date upon which the Executive signs this
Agreement and/or re-executes this Agreement (as applicable), (iii) which arise
out of or are connected with his separation or termination from the Company no
later than the Separation Date; and/or (iv) which arise out of or connected with
any agreement with any Released Parties and/or any other awards, policies,
plans, programs or practices of the Released Parties that may apply to Executive
or in which Executive may participate, other than as set forth in this
Agreement, and, in each case, through the date upon which the Executive signs
this Agreement and/or re-executes this Agreement (as applicable), including, but
not limited to, any allegation, claim or violation, arising under: Title VII of
the Civil Rights Act of 1964, as amended; the Civil Rights Act of 1991; the Age
Discrimination in Employment Act of 1967, as amended (including the Older
Workers Benefit Protection Act); the Equal Pay Act of 1963, as amended; the
Americans with Disabilities Act of 1990; the Family and Medical Leave Act of
1993; the Worker Adjustment Retraining and Notification Act; the Employee
Retirement Income Security Act of 1974; any applicable Executive Order Programs;
the Fair Labor Standards Act; or their state or local counterparts; or under any
other federal, state or local civil or human rights law, or under any other
local, state, or federal law, regulation or ordinance; or under any public
policy, contract or tort, or under common law; or arising under any policies,
practices or procedures of the Company; or any claim for wrongful discharge,
breach of contract, infliction of emotional distress, defamation; or any claim
for costs, fees, or other expenses, including attorneys’ fees incurred in these
matters) (all of the foregoing collectively referred to herein as the “Claims”).

(c)    The Executive represents that the Executive has made no assignment or
transfer of any right, Claims, demand, cause of action, or other matter covered
by Section 5(b) above.

(d)    The Executive agrees that this Agreement does not waive or release any
rights or Claims that the Executive may have under the Age Discrimination in
Employment Act of 1967 which arise after the date the Executive executes this
Agreement or re-executes it (as applicable); provided, however, that the parties
have agreed that the Executive’s employment with the Company is terminating no
later than the Separation Date. The Executive acknowledges and agrees that the
Executive’s separation from employment with the Company is in compliance with
the terms of the Employment Agreement and shall not serve as the basis for any
claim or action (including, without limitation, any claim under the Age
Discrimination in Employment Act of 1967).

(e)    Notwithstanding the above, the Executive further acknowledges that the
Executive is not waiving and is not being required to waive any right that
cannot be waived by private agreement under applicable law, including the right
to file an administrative charge or participate in an administrative
investigation or proceeding with the Equal Employment Opportunity Commission or
similar state agency; provided, however, that the Executive disclaims and waives
any right to share or participate in any monetary award resulting from the
prosecution of such discrimination charge or investigation or proceeding and
represents and warrants that Executive is not aware of any matter that would
give rise to such a charge, investigation or

 

4



--------------------------------------------------------------------------------

proceeding. Additionally, notwithstanding anything to the contrary in this
Agreement, the Executive retains and is not waiving (i) any rights to which the
Executive is entitled under Section 2 of this Agreement, (ii) any claim or right
relating to or under the Company’s directors’ and officers’ liability insurance
coverage or any right of indemnification under the Company’s organizational
documents, the Employment Agreement or otherwise, (iii) the Executive’s rights
as an equity or security holder in the Company or its affiliates, (iv) the
Executive’s rights under the Company’s deferred compensation plan and/or (v) the
Executive’s rights to vested benefits, including the Executive’s benefits under
the Company’s 401K Plan.

(f)    In signing this Agreement, the Executive acknowledges and intends that it
shall be effective as a bar to each and every one of the Claims hereinabove
mentioned or implied. The Executive expressly consents that this Agreement shall
be given full force and effect according to each and all of its express terms
and provisions. The Executive acknowledges and agrees that this waiver is an
essential and material term of this Agreement and that without such waiver the
Company would not have agreed to the terms of this Agreement.

(g)    The Executive further agrees that in the event the Executive should bring
a Claim seeking damages against the Company, or in the event the Executive
should seek to recover against the Company in any Claim brought by a
governmental agency on the Executive’s behalf, this Agreement shall serve as a
complete defense to such Claims to the maximum extent permitted by law. The
Executive further agrees that he is not aware of any pending claim of the type
described in Section 5(b) above as of the execution of this Agreement.

(h)    The Executive agrees that neither this Agreement, nor the furnishing of
the consideration for this Agreement, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or the Executive of any
improper or unlawful conduct.

(i)    Nothing in this Agreement or any other policies of the Company shall
prohibit or restrict the Executive or his attorneys from: (x) making any
disclosure of relevant and necessary information or documents in any action,
investigation, or proceeding relating to this Agreement, or as required by law
or legal process, including with respect to possible violations of law;
(y) participating, cooperating, or testifying in any action, investigation, or
proceeding with, or providing information to, any governmental agency or
legislative body, any self-regulatory organization, and/or pursuant to the
Sarbanes-Oxley Act; or (z) accepting any U.S. Securities and Exchange Commission
awards. In addition, nothing in this Agreement prohibits or restricts the
Executive from initiating communications with, or responding to any inquiry
from, any regulatory or supervisory authority regarding any good faith concerns
about possible violations of law or regulation. The parties acknowledge and
agree that, in connection with the Executive’s separation from the Company, the
Company has requested that he fully and truthfully disclose to the Company any
violations of law or regulatory requirements, or material breaches of contract
by the Company or any of the other Released Parties, about which he is aware or
believes in good faith to have occurred. The Executive hereby confirms that he
has disclosed all such instances (if any).

 

5



--------------------------------------------------------------------------------

(j)    The Executive acknowledges that he may hereafter discover claims or facts
in addition to or different than those which the Executive now knows or believes
to exist with respect to the subject matter of the release set forth in
Section 5(b) above and which, if known or suspected at the time of entering into
this Agreement, may have materially affected this Agreement and the Executive’s
decision to enter into it.

(k)    Notwithstanding anything in this Agreement to the contrary, this
Agreement shall not relinquish, diminish, or in any way affect any rights or
claims arising out of any breach by the Company or by any Released Party of this
Agreement after the date upon which the Executive signs this Agreement or
re-executes this Agreement (as applicable).

6.    Return of Company Property. All correspondence, records, documents,
software, promotional materials, and other Company property, including all
copies, which came into the Executive’s possession by, through or in the course
of Executive’s employment, regardless of the source and whether created by the
Executive, are the sole and exclusive property of the Company, and immediately
upon the Separation Date, or any time at the Company’s request, the Executive
shall return to the Company all such property of the Company.

7.    Publicity. Executive shall not issue, without consent of the Company, any
press release or make any public announcement with respect to this
Agreement. Following the effective date of this Agreement and regardless of any
dispute that may arise in the future, the Executive agrees that he will not
disparage, criticize or make statements which are negative, detrimental or
injurious to the Company to any individual, company or client, including within
the Company.

8.    No Assignments; Binding Effect. Except as provided in this Section 8, no
party may assign or delegate any rights or obligations hereunder without first
obtaining the written consent of the other party hereto. The Company shall
assign this Agreement to any successor to all or substantially all of the
operations and/or assets of the Company. As used in this Agreement, the term
“Company” shall mean the Company and any successor to its operations and/or
assets, which assumes and agrees to perform the duties and obligations of the
Company under this Agreement by operation of law or otherwise. This Agreement is
binding upon, and shall inure to the benefit of, the parties and their
respective heirs, executors and administrators (including the Executive’s
estate, in the event of the Executive’s death), and their respective permitted
successors and assigns.

9.    Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of New Jersey, without giving
effect to the principles of conflicts of law thereof.

10.    Arbitration. 

(a)    Any controversy, dispute or claim arising out of or relating to this
Agreement or the breach hereof which cannot be settled by mutual agreement
(other than with respect to the matters covered by Section VIII of the
Employment Agreement for which the Company may, but shall not be required to,
seek injunctive relief) shall be finally settled by binding arbitration in

 

6



--------------------------------------------------------------------------------

accordance with the Federal Arbitration Act (or if not applicable, the
applicable state arbitration law) as follows: Any party who is aggrieved shall
deliver a notice to the other party setting forth the specific points in
dispute. Any points remaining in dispute twenty (20) days after the giving of
such notice may be submitted to arbitration in New York, New York, to the
American Arbitration Association, before a single arbitrator appointed in
accordance with the arbitration rules of the American Arbitration Association,
modified only as herein expressly provided. After the aforesaid twenty
(20) days, either party, upon ten (10) days’ notice to the other, may so submit
the points in dispute to arbitration. The arbitrator may enter a default
decision against any party who fails to participate in the arbitration
proceedings.

(b)    The decision of the arbitrator on the points in dispute shall be final,
unappealable and binding, and judgment on the award may be entered in any court
having jurisdiction thereof.

(c)    Except as otherwise provided in this Agreement, the arbitrator shall be
authorized to apportion its fees and expenses and the reasonable attorneys’ fees
and expenses of any such party as the arbitrator deems appropriate. In the
absence of any such apportionment, the fees and expenses of the arbitrator shall
be borne equally by each party, and each party shall bear the fees and expenses
of its own attorney.

(d)    The parties agree that this Section 10 has been included to rapidly and
inexpensively resolve any disputes between them with respect to this Agreement,
and that this Section 10 shall be grounds for dismissal of any court action
commenced by either party with respect to this Agreement, other than
post-arbitration actions seeking to enforce an arbitration award. In the event
that any court determines that this arbitration procedure is not binding, or
otherwise allows any litigation regarding a dispute, claim, or controversy
covered by this Agreement to proceed, the parties hereto hereby waive any and
all right to a trial by jury in or with respect to such litigation.

(e)    The parties shall keep confidential, and shall not disclose to any
person, except to their respective counsel and as may be required by law or
valid subpoena, the existence of any controversy hereunder, the referral of any
such controversy to arbitration or the status or resolution thereof, provided,
however, that the Executive may also disclose such information to his immediate
family.

11.    Entire Agreement; Restrictive and Other Covenants.

(a)    The Executive understands that this Agreement, all relevant plans
referred to herein and the sections of the award agreements related to the
equity incentive awards described in Section 2(c) (the “Award Agreements”) that
survive termination, including Section 15 of such agreements, constitute the
complete understanding between the Company and the Executive, and, except as
specifically provided herein, supersedes any and all agreements, understandings,
and discussions, whether written or oral, between the Executive and any of the
Released Parties. No other promises or agreements shall be binding unless in
writing and signed by both the Company and the Executive.

 

7



--------------------------------------------------------------------------------

(b)    Notwithstanding the foregoing, Section 15 the Award Agreements and
Sections 2(d), 5, 6, 7, 9, 10, 12 and 14 of this Agreement shall survive in
accordance with their terms. For the avoidance of doubt, Executive agrees to
comply at all times with Section 15 of the Award Agreements, including, without
limitation, the non-competition and non-solicitation covenants provided therein
for a period of 24 months following the Separation Date. It is hereby
acknowledged and agreed that companies whose principal business is auto
insurance or auto financing; vehicle maintenance or repair; auto parts;
non-mobility-related franchising; automotive retailing; or auto manufacturing
will not be deemed for purposes of Section 15 of the Award Agreements to compete
with the business of the Company or any of its affiliates; provided, that
Executive cannot work specifically for a car rental or car sharing operation
within such company. The Executive shall inform the Chief Human Resources
Officer of the Company prior to commencing any employment or other service
during such 24-month post-employment restrictive covenant period.

12.    Notices. All notices, demands and other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given when personally delivered to the
Company or received by electronic mail as provided below. Such notices, demands
and other communications shall be addressed to the Executive at his last known
address on the books of the Company or, in the case of the Company, to it at its
principal place of business, attention General Counsel,
jean.sera@avisbudget.com, or to such other address as either party may specify
by notice to the other actually received.

13.    Miscellaneous. This Agreement is not intended, and shall not be
construed, as an admission that any of the Released Parties has violated any
federal, state or local law (statutory or decisional), ordinance or regulation,
breached any contract or committed any wrong whatsoever against the
Executive. Should any provision of this Agreement require interpretation or
construction, it is agreed by the parties that the entity interpreting or
constructing this Agreement shall not apply a presumption against one party by
reason of the rule of construction that a document is to be construed more
strictly against the party who prepared the document. No waiver by either party
hereto at any time of any breach by the other party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time. Neither party shall be deemed to
have made any admission of wrongdoing as a result of executing this Agreement.

14.    Tax Matters; Authorized or Required Deductions. The Company may withhold
from any and all amounts payable to the Executive under this Agreement such
federal, state or local taxes as may be required to be withheld pursuant to any
applicable law or regulation and any authorized or required reductions. The
intent of the Parties is that payment and benefits under this Agreement comply
with Section 409A of the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder (“Section 409A”) and, accordingly, to the
maximum extent permitted, this Agreement shall be interpreted and administered
to be in compliance therewith.

15.    Executive Acknowledgements. The Executive acknowledges that the
Executive: (a) has carefully read this Agreement in its entirety; (b) has had an
opportunity to consider this Agreement for twenty-one (21) days; (c) fully
understands the significance of all of the terms and conditions of this

 

8



--------------------------------------------------------------------------------

Agreement and has discussed them with the Executive’s independent legal counsel,
or has had a reasonable opportunity to do so; and (d) is entering into this
Agreement, knowingly, freely and voluntarily in exchange for good and valuable
consideration to which the Executive would not be entitled in the absence of
executing and not revoking this Agreement.

16.    Initial Consideration and Revocation Period; Effectiveness. The Executive
understands that the Executive will have twenty-one (21) days from the date of
receipt of this Agreement to consider the terms and conditions of this
Agreement. The Executive understands that the Executive may execute this
Agreement less than twenty-one (21) days from its receipt from the Company, but
agrees that such execution will represent the Executive’s knowing waiver of such
consideration period. The Executive may accept this Agreement by signing it and
returning it to the Human Resources department, attention Ned Linnen, within
such twenty-one (21) day period. After executing this Agreement, the Executive
shall have seven (7) days (the “Revocation Period”) to revoke this Agreement by
indicating the Executive’s desire to do so in writing delivered to the Human
Resources department by no later than the seventh (7th) day after the date that
the Executive signs this Agreement. The effective date of this Agreement shall
be the eighth (8th) day after the Executive signs this Agreement. In the event
that the Executive does not accept this Agreement as set forth above, or in the
event that the Executive revokes this Agreement during the Revocation Period,
this Agreement shall be deemed automatically null and void.

17.    Re-Execution of Agreement. The Company’s obligations under Sections 2(b)
and 2(c) and Section 3 of this Agreement are strictly contingent upon the
Executive’s re-execution and non-revocation of this Agreement within twenty-one
(21) days following the Separation Date. The date of the Executive’s
re-execution of this Agreement is referred to herein as the “Re-Execution Date”.
By re-executing this Agreement, the Executive advances to the Re-Execution Date
Executive’s general waiver and release of all Claims against the Released
Parties and the other covenants set forth in Section 5 of this Agreement. The
Executive shall have seven (7) calendar days from the Re-Execution Date to
revoke his re-execution of this Agreement by indicating the Executive’s desire
to do so in writing delivered to the Human Resources department by no later than
the seventh (7th) day after the Re-Execution Date. In the event of no revocation
by the Executive, the date of the releases and covenants set forth in Section 5
of this Agreement shall be advanced through the Re-Execution Date on the eighth
(8th) day after the Re-Execution Date (the “Second Release Effective Date”). In
the event of such revocation by the Executive, the date of the releases and
covenants set forth in Section 5 of this Agreement shall not be advanced, but
shall remain effective up to and including the date upon which Executive
originally signs this Agreement and the Company shall not be obligated to
provide the consideration in Section 2(b)-(c) and Section 3 of this Agreement.

18.    Third Party Beneficiaries. The Released Parties are
intended third-party beneficiaries of this Agreement, and this Agreement may be
enforced by each of them in accordance with the terms hereof in respect of the
rights granted to such Released Parties hereunder. Except and to the extent set
forth in the preceding sentence and as otherwise set forth in this Agreement,
this Agreement is not intended for the benefit of any person other than the
parties hereto, and no such other person or entity shall be deemed to be a
third party-beneficiary hereof. Without limiting the generality of the
foregoing, it is not the intention of the Company to establish any policy,
procedure, course of dealing, or plan of general application for the benefit of
or otherwise in respect of any other employee, officer, director, or

 

9



--------------------------------------------------------------------------------

stockholder, irrespective of any similarity between any contract, agreement,
commitment, or understanding between the Company and such other employee,
officer, director, or stockholder, on the one hand, and any contract, agreement,
commitment, or understanding between the Company and the Executive, on the other
hand, and irrespective of any similarity in facts or circumstances involving
such other employee, officer, director, or stockholder, on the one hand, and the
Executive, on the other hand.

19.    The Executive recognizes and acknowledges that all information pertaining
to this Agreement or to the affairs; business; results of operations; accounting
methods, practices and procedures; members; acquisition candidates; financial
condition; clients; customers or other relationships of the Company or any of
its affiliates (“Information”) is confidential and is a unique and valuable
asset of the Company or any of its affiliates. Access to and knowledge of
certain of the Information is essential to the performance of the Executive’s
duties under this Agreement. The Executive shall not during the period of
continued employment or thereafter, except to the extent reasonably necessary in
performance of his duties under this Agreement, give to any person, firm,
association, corporation, or governmental agency any Information, except as may
be required by law. The Executive shall not make use of the Information for his
own purposes or for the benefit of any person or organization other than the
Company or any of its affiliates. The Executive shall also use his best efforts
to prevent the disclosure of this Information by others. All records, memoranda,
etc. relating to the business of the Company or its affiliates, whether made by
the Executive or otherwise coming into his possession, are confidential and
shall remain the property of the Company or its affiliates.

20.    Counterpart Agreements. This Agreement may be signed in counterparts, and
by facsimile or e-mail transmission, all of which shall be considered as
original documents and which together shall constitute one and the same
agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Separation Agreement
as of the date set forth below.

 

AVIS BUDGET GROUP, INC.       Dated: August 12, 2020 By:   

/s/ Edward P. Linnen

      Name:    Edward P. Linnen       Title:    Chief Human Resources Officer   
   EXECUTIVE       Dated: August 12, 2020

/s/ John F. North III

      Print Name: John F. North III      

RE-EXECUTED (ON OR FOLLOWING

THE SEPARATION DATE)

      Dated: January     , 2021

 

      Print Name: John F. North, III      

 

10